Citation Nr: 9915434	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  99-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from September 26, 
1962, to July 31, 1982.  He also had 7 years, 4 months, and 
15 days of service prior to September 26, 1962, including a 
period of active duty from May 10, 1955, to March 22, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action in which 
the RO denied the appellant's claim for entitlement to 
accrued benefits.


REMAND

In a statement received at the RO on April 30, 1998, the 
appellant requested a hearing; she did not indicate what type 
of hearing she wanted.  Thereafter, in a January 1999 
substantive appeal to the Board (VA Form 9), the appellant 
requested a hearing before a member of the Board at the RO.  
No such hearing was scheduled or held.  The request for a 
hearing has not been withdrawn.

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should schedule a hearing for the 
appellant before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  No action is 
required of the appellant until she receives further notice 
from the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board or Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).

